Judgment and orders reverseduupon the law and the facts, and a new trial granted, costs to abide the event. We are of opinion that, upon the face of plaintiff’s Exhibit 7, title to the fund in question was apparently in defendant, appellant, and that this was not overcome by the evidence adduced. We are also of opinion that, under authority of Kings County Trust Co. v. Hyams (242 N. Y. 405), it was error not to permit defendant to testify to the conversation had with her mother, the decedent, when she was requested by the latter to sign said exhibit. Jayeox, Manning, Kapper and Lazansky, JJ., concur; Kelly, P. J., dissents and votes to affirm.